ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-10, 13 and 15-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Maischberger (US 2016/0370192 A1) teaches determining a navigation route.  A route is requested by a navigation device between a starting location and a destination location.  The route request is received by an external processor for analysis. A navigation route is determined by the external processor and its associated map version.  The determined navigation route is then encoded with a sequence of path decision along the route.  The encoded navigation route is transmitted to the navigation device.
In regarding to independent claims 1 and 13, Maischberger taken either individually or in combination with other prior art of record fails to teach or render obvious selecting from the navigation database one road link of the plurality of the road links as a start road link of the path based on the start identifier; and iteratively expanding the path with selected road links until the link count is equal to the number of road links of the path, wherein an iteration of the expanding comprises: determining whether more than one road link of the plurality of road links is connected to the selected road link based on the plurality of link nodes; selecting one of the road links connected to the selected road link based on the at least one exit number and the order of connected road links, if more than one road link is connected to the selected road link; and selecting if exactly one road link is connected to the selected road link, the
exactly one connected road link, wherein each of the plurality of road links is further indicative of at least one of a functional road class or a transportation type; and wherein when determining whether more than one road link is connected to the selected road link and when selecting one of the road links connected to the selected road link, only such road links are counted that have the same functional road class or transportation type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)
	Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 19, 2022